Case: 11-50487      Document: 00512495274         Page: 1    Date Filed: 01/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                               January 9, 2014
                                      No. 11-50487
                                                                                Lyle W. Cayce
                                                                                     Clerk
GARY WOODS, as Tax Matters Partner of Tesoro Drive Partners, a Texas
General Partnership,

                                                 Plaintiff-Appellee
v.

UNITED STATES,

                                                 Defendant-Appellant




                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:05-CV-216


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before JONES, WIENER, and GRAVES, Circuit Judges.
PER CURIAM:*
       This court affirmed the district court’s judgment, which held that
valuation-misstatement penalties were inapplicable under existing Circuit
precedent. Woods v. United States, 471 F. App’x 320 (5th Cir. 2012). On




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 11-50487    Document: 00512495274     Page: 2   Date Filed: 01/09/2014



                                 No. 11-50487
certiorari to resolve a Circuit split, the Supreme Court reversed. Woods v.
United States, 134 S. Ct. 557 (2013).
      As the Supreme Court has now decided the issue raised on appeal and
reversed our decision, we reverse the judgment of the district court and remand
for proceedings consistent with the order of the Supreme Court.
                                            REVERSED AND REMANDED.




                                        2